
	
		VI
		109th CONGRESS
		2d Session
		S. 3796
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Chambliss introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Salah Naji Sujaa.
	
	
		1.Permanent resident status for
			 Salah Naji Sujaa
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151)
			 and section 240 of such Act (8 U.S.C. 1229a), Salah Naji Sujaa shall be
			 eligible for issuance of an immigrant visa or for adjustment of status to that
			 of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of such Act or
			 for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Salah Naji Sujaa
			 enters the United States before the filing deadline specified in subsection
			 (c), he shall be considered to have entered and remained lawfully and, if
			 otherwise eligible, shall be eligible for adjustment of status under section
			 245 of the Immigration and Nationality
			 Act (8 U.S.C. 1255) as of the date of the enactment of this
			 Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Salah Naji Sujaa,
			 the Secretary of State shall instruct the proper officer to reduce by 1, during
			 the current or next following fiscal year, the total number of immigrant visas
			 that are made available to natives of the country of the alien’s birth under
			 section 203(a) of the Immigration and Nationality
			 Act (8 U.S.C. 1153(a)) or, if applicable, the total number of
			 immigrant visas that are made available to natives of the country of the
			 alien’s birth under section 202(e) of such Act.
			
